COURT OF APPEALS FOR THE
                           FIRST DISTRICT OF TEXAS AT HOUSTON

                                         ORDER

Appellate case name:        In re Southcorp Realty Advisors, Inc.
Appellate case number:      01-21-00719-CV
Trial court case number:    2016-01602
Trial court:                157th District Court of Harris County
       Relator, Southcorp Realty Advisors, Inc., has filed a petition for a writ of
mandamus. The Court requests a response to the petition from the real party in interest.
The response, if any, is due to be filed with this Court no later than twenty days of the
date of this order.
       It is so ORDERED.

Judge’s signature: _____/s/ Amparo Guerra______
                    Acting individually  Acting for the Court

Date: ___December 28, 2021_____